Citation Nr: 1018097	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-41 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Raynauld's 
Syndrome.

2.  Entitlement to service connection for residuals of cold 
weather injuries to the feet.  

3.  Entitlement to service connection for residuals of cold 
weather injuries to the ears.  

4.  Entitlement to service connection for coronary artery 
disease, claimed as a heart condition.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease, status post 
myocardial infarction.

7.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were previously before the Board in 
January 2009 when they were remanded for additional 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In its January 2009 remand instructions, the Board directed 
VBA to request through appropriate channels copies of medical 
treatment reports for the Veteran from the Fort Riley 
Stockade Infirmary and the Irwin Army Hospital for the period 
from October 31, 1966 to September 24, 1968.  The materials 
obtained, if any, should be associated with the claims 
folder.  A review of the claims file reveals that in February 
2009, the RO requested clinical records for "treatment for 
stab wounds" from Irwin Army Hospital.  In July 2009, a 
response was received indicating that searches of Irwin Army 
Hospital records were conducted for 1966 but no records were 
located.  

This records request does not comply with the Board's January 
2009 remand instructions.  The Board did not limit the 
request for hospital records to just evidence of treatment 
for stab wounds.  The Board directed that copies of medical 
treatment reports should be obtained.  It is not apparent to 
the Board if a search was conducted for records from Irwin 
Army Hospital which was limited only to evidence related to 
stab wounds but this seems to be the case.  Furthermore, the 
response received in reference to the records request 
indicates that searches of records from Irwin Army Hospital 
for 1966 were made but there is no indication in the claims 
file that searches were conducted for the Veteran's medical 
records dated in 1967 and 1968 from Irwin Army Hospital.  
There is no indication in the claims file that any attempts 
were made to obtain medical records from the Fort Riley 
Stockade Infirmary as directed by the January 2009 remand 
instructions.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  

The Board finds that the service connection issues on appeal 
must be remanded in order to allow VA to submit further 
records requests which comply with the Board's January 2009 
remand instructions.  The Board further finds that the TDIU 
claim is inextricably intertwined with the service connection 
claims and must also be remanded.  

The Veteran has also claimed entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for coronary 
artery disease, status post myocardial infarction.  

The regulations provide that compensation shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility.  
In addition, the proximate cause of the disability or death 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the Veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. §3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

In connection with the 1151 claim, the Veteran was afforded a 
VA examination in June 2005.  The examiner opined that the 
myocardial infarction which the Veteran experienced in 1996 
was not the result of carelessness, negligence, lack or 
proper skill or error in judgment on the part of VA.  
Significantly, the examiner did not provide an opinion as to 
whether the 1996 myocardial infarction was "an event not 
reasonably foreseeable."

The Board finds the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 must be remanded in order to obtain 
a more complete VA examination report which addresses all the 
pertinent questions flowing from this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and 
provide releases for any additional, 
relevant medical treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment, attempt to 
obtain the records identified.  The 
materials obtained, if any, should be 
associated with the Veteran's claims 
folder.

2.  Request through appropriate channels 
copies of medical treatment reports for 
the Veteran from the Fort Riley Stockade 
Infirmary and the Irwin Army Hospital for 
the period from October 31, 1966 to 
September 24, 1968.  The materials 
obtained, if any, should be associated 
with the claims folder.  This request is 
not limited to records pertaining to 
treatment for stab wounds but is a 
request to obtain all outstanding medical 
records for the Veteran from these 
facilities for association with the 
claims file.  

3.  Return the claims file to the 
examiner who conducted the June 2005 VA 
heart examination and request that he 
provide an addendum to the examination 
report which addresses the following:

a) whether it is as likely as not (a 
50 percent probability) that the 
myocardial infarction the Veteran 
experienced in 1996 after being 
treated by VA from 1991 to 1996 was 
an event that was not reasonably 
foreseeable.  In determining events 
not reasonably foreseeable, the 
examiner should discuss whether or 
not any currently existing 
additional disability found on 
examination, to include the 
residuals of the 1996 myocardial 
infarction, are considered by a 
reasonable healthcare provider to be 
an ordinary risk of the care 
rendered by VA from 1991 to 1996.  
If such risk was known, the examiner 
should discuss whether it is the 
type of risk that a reasonable 
health care provider would have 
disclosed to the Veteran.

If the examiner determines that he cannot 
respond to the Board's remand directives 
without another examination of the 
Veteran, this should be scheduled.  If 
any requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and provide a 
rationale for why the requested opinion 
would be speculative.  

If the examiner who conducted the June 
2005 VA examination is not longer 
available, arrange to have an examination 
of the Veteran by a suitably qualified 
health care professional or professionals 
to obtain the above requested opinion.  

4.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  In particular, review 
the requested medical report and opinion 
to ensure they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, take 
corrective action.

5.  After completion of the above and any 
additional development of the evidence 
deemed necessary, readjudicate the claim.  
If the decision remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, as appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


